DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/18/2020, in which claims 3-5, 10, 13, 15, 20 were amended, has been entered.

Specification
The amendment to the specification received on 06/18/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of species 3, embodiment of Fig. 6, in the reply filed on 12/23/2021 is acknowledged.
As best understood from paragraph [40], only claims 1, 2, 5, 6, 10 read on the elected species. Claim 7 directs to species 4 of paragraph [42], claim 8 directs to species 5 of paragraph [45], claim 9 directs to species 6 of paragraph [47], claims 11, 12, 15, 16, 20 directs to species of paragraph [75], claim 17 directs to species of paragraph [78], claim 18 directs to species of paragraph [81], claim 19 directs to species of paragraph [83]. 
Therefore, claims 3-4, 7-9, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. However, 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species 3-6 as set forth in the Office action mailed on 10/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, claim 1 and claim 11 recites the limitation “a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of a first hole buffer material and a fourth hole transport material.” It is unclear “a first hole buffer material” in the mixed material is the same or different from the previously cited first hole buffer material. 
For the purpose of this Action, the above limitation of claim 1 and claim 11 will be interpreted and examined as -- a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of the first hole buffer material and a fourth hole transport material.--

Regarding claims 5 and 15, claim 5 and claim 15 recites “a first hole buffer sub-layer.” It is unclear whether “a first hole buffer sub-layer” recited in claim 5 and 15 is the same or different from “a first hole buffer sub-layer” recited in claim 1 and 11. If they are different, it is unclear “the first hole buffer sub-layer” recited in claims 6-9, 16-19 refer to “a first hole buffer sub-layer” recited in claim 5 and 15 or “a first hole buffer sub-layer” recited in claim 1 and 11.   
In addition, claim 5 and claim 15 further recites “a material of the second hole buffer sub-layer is a second hole buffer material or a mixed material composed of a second hole buffer material and a third hole transport material.” It is unclear “a second 
For the purpose of this Action, the above limitation of claim 5 and claim 15 will be interpreted and examined as –the first hole buffer sub-layer--; and -- a material of the second hole buffer sub-layer is a second hole buffer material or a mixed material composed of  the second hole buffer material and a third hole transport material --.

Regarding claims 7-9, 17-19, claim 7 recites “wherein when a material of the first hole buffer sub-layer is a mixed material composed of the first hole buffer material and the fourth hole transport material, a material of the second hole buffer sub-layer is a mixed material composed of the second hole buffer material and the third hole transport material”; claim 8 recites “wherein when a material of the first hole buffer sub-layer is the first hole buffer material, and a material of the second hole buffer sub-layer is a mixed material composed of the second hole buffer material and the third hole transport material”; claim 9 recites “wherein when a material of the first hole buffer sub-layer is a mixed material composed of the first hole buffer material and the fourth hole transport material, a material of the second hole buffer sub-layer is the second hole buffer material.” Claims 7-9 contain improper antecedent basis and cause confusion because it is unclear whether a material or a mixed material recited in claims 7-9 is the same or different from those recited in claims 1 and 5 on which claims 7-9 depend.
For the purpose of this action, the limitations of claims 7-9 will be interpreted and examined as -- wherein when the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vaufrey (US Pub. 20110227036).
Regarding claims 1 and 11, Vaufrey discloses in Fig. 4, paragraph [0042], [0054]-[0071] a quantum dot light-emitting diode comprising, arranged in a stack: 

wherein an electrical conductivity of the first hole buffer material is less than 1x10-8Sm-1; wherein a hole mobility of the first hole buffer material is less than 1x 10-6 cm2V-1s-1 [paragraph [0042] of Vaufrey discloses the same first hole buffer material (TPBi, Bphen, BCP, and TAZ) disclosed in paragraph [73] of Applicant’s specification. Thus, Vaufrey inherently discloses the claimed electrical conductivity and the claimed hole mobility of the first hole buffer material.]

Regarding claim 12, Vaufrey discloses in paragraph [0042] 
wherein the first hole buffer material comprises at least one of TPBi, Bphen, TmPyPb, BCP, and TAZ.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pub. 20100213438) in view of Vaufrey (US Pub. 20110227036).
Regarding claim 1, 11 and 12, Cho et al. discloses in Fig. 9 a quantum dot light-emitting diode comprising, arranged in a stack: 
an anode [14], a cathode [22], a quantum dot light-emitting layer [18] arranged between the anode [14] and the cathode [22], and a hole function layer [15, 17a, 17b] arranged between the anode [14] and the quantum dot light-emitting layer [18]; the hole function layer [15, 17a, 17b] comprises a hole transport layer [15] and a hole buffer layer [17a, 17b], the hole transport layer [15] is arranged close to the anode [14], the hole buffer layer [17a, 17b] is arranged close to the quantum dot light- emitting layer [18], wherein the hole buffer layer [17a, 17b] comprises a first hole buffer sub-layer [17a or 17b] arranged and affixed to the hole transport layer [15].
Cho et al. fails to disclose
a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of the first hole buffer material and a fourth hole transport material, wherein an electrical conductivity of the first hole buffer material is less than 1x10-8Sm-1; wherein a hole mobility of the first hole buffer material is less than 1x 10-6 cm2V-1 s-1;

However, Cho et al. discloses in paragraph [0050], [0060] that the first hole buffer material [the QD containing layer] may function as a light emitting layer, an HTL, an ETL, an HBL and/or an EBL. 
Vaufrey discloses in paragraph [0042] 
wherein the first hole buffer material comprises at least one of TPBi, Bphen, BCP, and TAZ.
Vaufrey discloses in paragraph [0042] buffer material composed of a HTL material, ETL material or a mixed material of HTL and ETL materials. 
Vaufrey discloses the same buffer material disclosed in paragraph [73] of Applicant’s specification. Thus, Vaufrey inherently discloses the claimed electrical conductivity and the claimed hole mobility of the first hole buffer material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vaufrey into the method of Cho et al. to include a material of the first hole buffer sub-layer is a first hole buffer material or a mixed material composed of the first hole buffer material and a fourth hole transport material, wherein an electrical conductivity of the first hole buffer material is less than 1x10-8Sm-1; wherein a hole mobility of the first hole buffer material is less than 1x 10-6 cm2V-1 s-1. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pub. 20100213438) in view of Vaufrey (US Pub. 20110227036) as applied to claim 1 and 11 above and further in view of Cho et al. (US Pub. 20090039764), hereafter Cho764 and Cho et al. (US Pub. 20070170446), hereafter Cho446
Regarding claim 2, Cho et al. fails to disclose wherein the first hole buffer material is at least one of Al2O3, SiO2, AlN, and Si3N4.
However, Cho et al. discloses in paragraph [0050], [0060] that the first hole buffer material [the QD containing layer] may function as a light emitting layer, an HTL, an ETL, an HBL and/or an EBL. 
Vaufrey discloses in paragraph [0042] buffer material composed of a HTL material, ETL material or a mixed material of HTL and ETL materials. 
Cho764 discloses in paragraph [0025] suitable ETL materials comprising Al2O3, SiO2, and Si3N4. 
Cho446 discloses in paragraph [0044] that suitable HTL material comprising Al2O3, SiO2, and Si3N4. 
   It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cho764 and Cho446 into the method of Cho et al. to include wherein the first hole buffer material is at least one of Al2O3, SiO2, and Si3N4. The ordinary artisan would have been motivated to modify Cho et al. in the above manner for the purpose of providing suitable materials for forming a buffer layer functioning as an HTL and/or an ETL [paragraph [0025] of Cho764 and paragraph [0044] of Cho446].

Claims 5-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pub. 20100213438) in view of Vaufrey (US Pub. 20110227036) as applied to claim 1 and 11 above and further in view of Yamaki et al. (US Pub. 20180219157).
Regarding claims 5 and 15, Cho et al. discloses in Fig. 9
wherein the hole buffer layer [17a, 17b] is a stacked structure, comprising the first hole buffer sub-layer [17a], a second hole buffer sub-layer [17b].
Cho fails to disclose 
a spacer layer arranged between the first hole buffer sub-layer and the second hole buffer sub-layer, a material of the spacer layer is a second hole transport material.
Cho et al. discloses in paragraph [0050], [0060] that the hole buffer layer [the QD containing layer] may function as a light emitting layer, an HTL, an ETL, an HBL and/or an EBL.
Yamaki et al. discloses in paragraph [0114], [0141]-[0146], [0150]
the hole buffer layer [First phosphorescent emitting layer/1st Space layer/Second phosphorescent emitting layer/2nd Space layer] is a stacked structure, comprising the first hole buffer sub-layer [First phosphorescent emitting layer], a second hole buffer sub-layer [2nd Space layer] or [Second phosphorescent emitting layer], a spacer layer [1st space layer] arranged between the first hole buffer sub-layer [First phosphorescent emitting layer] and the second hole buffer sub-layer [2nd Space layer] or [Second phosphorescent emitting layer], a material of the spacer layer [1st space layer]  is a second hole transport material [paragraph [0165]].

Cho et al. fails to disclose
a material of the second hole buffer sub-layer is a second hole buffer material or a mixed material composed of a second hole buffer material and a third hole transport material, wherein the electrical conductivity of the second hole buffer material is less than 1x 10-8 Sm-1; wherein a hole mobility of the second hole buffer material is less than 1x 10-6 cm2V-1 s-1.
Cho et al. discloses in paragraph [0050], [0060] that the hole buffer material [the QD containing layer] may function as a light emitting layer, an HTL, an ETL, an HBL and/or an EBL. 
Vaufrey discloses in paragraph [0042] buffer material composed of a HTL material, ETL material or a mixed material of HTL and ETL materials. Vaufrey discloses the same buffer material (TAZ, BPhen, BCP, TPBI) disclosed in paragraph [73] of Applicant’s specification. Thus, Vaufrey inherently discloses the claimed electrical conductivity and the claimed hole mobility of the first hole buffer material.
-8 Sm-1 ; wherein a hole mobility of the second hole buffer material is less than 1x 10-6 cm2V-1 s-1. [the material (TAZ, BPhen, BCP, TPBI) disclosed by Yamaki et al. same as buffer materials disclosed in paragraph [73] of Applicant’s specification. Thus, Yamaki et al. inherently discloses the claimed electrical conductivity and the claimed hole mobility of the second hole buffer material].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Vaufrey and Yamaki et al.  into the method of Cho et al. to include a material of the second hole buffer sub-layer is a second hole buffer material or a mixed material composed of a second hole buffer material and a third hole transport material, wherein the electrical conductivity of the second hole buffer material is less than 1x 10-8 Sm-1; wherein a hole mobility of the second hole buffer material is less than 1x 10-6 cm2V-1 s-1. The ordinary artisan would have been motivated to modify Cho et al. in the above manner for the purpose of providing suitable material of the buffer layer [paragraph [0042] of Vaufrey, paragraph [0150], [0152] of Yamaki et al.]. In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

the material of the first hole buffer sub-layer is the first hole buffer material, and the material of the second hole buffer sub-layer is the second hole buffer material [paragraph [0042] of Vaufrey, paragraph [0150], [0152] of Yamaki et al.].
Cho et al., Vaufrey and Yamaki et al. fails to disclose
a thickness of the first hole buffer sub-layer is 0.5-2 nm, and a thickness of the second hole buffer sub-layer is 0.5-2 nm;
a thickness of the first hole buffer sub-layer is 0.5-3 nm, a thickness of the second hole buffer sub-layer is 0.5-3 nm.
It would have been obvious to modify Cho et al., Vaufrey and Yamaki et al. to provide a thickness of the first hole buffer sub-layer is 0.5-2 nm, and a thickness of the second hole buffer sub-layer is 0.5-2 nm; a thickness of the first hole buffer sub-layer is 0.5-3 nm, a thickness of the second hole buffer sub-layer is 0.5-3 nm. The ordinary artisan would have been motivated to modify Cho et al., Vaufrey and Yamaki et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain optimized performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 7 and 17, Cho et al., Vaufrey and Yamaki et al. disclose
the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material [[paragraph [0042] of Vaufrey, paragraph [0150], [0152] of Yamaki et al.].
Cho et al., Vaufrey and Yamaki et al. fails to disclose
a thickness of the first hole buffer sub-layer is 1-4 nm, and a thickness of the second hole buffer sub-layer is 1-4 nm;
a thickness of the first hole buffer sub-layer is 1-8 nm, and a thickness of the second hole buffer sub-layer is 1-8 nm.
It would have been obvious to modify Cho et al., Vaufrey and Yamaki et al. to provide a thickness of the first hole buffer sub-layer is 1-4 nm, and a thickness of the second hole buffer sub-layer is 1-4 nm; a thickness of the first hole buffer sub-layer is 1-8 nm, and a thickness of the second hole buffer sub-layer is 1-8 nm. The ordinary artisan would have been motivated to modify Cho et al., Vaufrey and Yamaki et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain optimized performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to 

Regarding claims 8 and 18, Cho et al., Vaufrey and Yamaki et al. disclose
the material of the first hole buffer sub-layer is the first hole buffer material, and the material of the second hole buffer sub-layer is the mixed material composed of the second hole buffer material and the third hole transport material [paragraph [0042] of Vaufrey, paragraph [0150], [0152] of Yamaki et al.].
Cho et al., Vaufrey and Yamaki et al. fails to disclose
a thickness of the first hole buffer sub-layer is 0.5-2 nm, a thickness of the second hole buffer sub-layer is 1-4 nm; 
a thickness of the first hole buffer sub-layer is 0.5-3 nm, a thickness of the second hole buffer sub-layer is 1-8 nm.
It would have been obvious to modify Cho et al., Vaufrey and Yamaki et al. to provide a thickness of the first hole buffer sub-layer is 0.5-2 nm, a thickness of the second hole buffer sub-layer is 1-4 nm; a thickness of the first hole buffer sub-layer is 0.5-3 nm, a thickness of the second hole buffer sub-layer is 1-8 nm. The ordinary artisan would have been motivated to modify Cho et al., Vaufrey and Yamaki et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain optimized performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 9 and 19, Cho et al., Vaufrey and Yamaki et al. disclose
the material of the first hole buffer sub-layer is the mixed material composed of the first hole buffer material and the fourth hole transport material, the material of the second hole buffer sub-layer is the second hole buffer material [paragraph [0042] of Vaufrey, paragraph [0150], [0152] of Yamaki et al.].
Cho et al., Vaufrey and Yamaki et al. fails to disclose
a thickness of the first hole buffer sub-layer is 1-4 nm, a thickness of the second hole buffer sub-layer is 0.5-2 nm; 
a thickness of the first hole buffer sub-layer is 1-8 nm, and a thickness of the second hole buffer sub-layer is 0.5-3 nm.
It would have been obvious to modify Cho et al., Vaufrey and Yamaki et al. to provide a thickness of the first hole buffer sub-layer is 1-4 nm, a thickness of the second hole buffer sub-layer is 0.5-2 nm; a thickness of the first hole buffer sub-layer is 1-8 nm, and a thickness of the second hole buffer sub-layer is 0.5-3 nm. The ordinary artisan would have been motivated to modify Cho et al., Vaufrey and Yamaki et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain optimized performance. The claimed ranges are merely In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 10, Cho et al., Vaufrey and Yamaki et al. fails to disclose wherein the spacer layer has a thickness of 1-3 nm.
It would have been obvious to modify Cho et al., Vaufrey and Yamaki et al. to provide wherein the spacer layer has a thickness of 1-3 nm. The ordinary artisan would have been motivated to modify Cho et al., Vaufrey and Yamaki et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to obtain optimized performance. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 20, Vaufrey and Yamaki et al. discloses 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822